PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/121,362
Filing Date: 4 Sep 2018
Appellant(s): salesforce.com, inc.



__________________
Ryan N. Strauss
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/31/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
1. Claims 11-12 and 16-21 are rejected under 35 U.S.C. § 103 as being unpatentable over US. Pat. Pub. 2016/0162546 (“Oh”) in view of U.S. Pat. Pub. 2011/0282969 (“Iyer”), U.S. Pat. Pub. 2011/0282864 (“Collins”), and U.S. Pat. Pub. 2015/0169686 (“Elias”).
2. Claims 24, 29, and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over Oh in view of Collins and Elias.
3. Claims 24, 29, and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over Oh in view of Collins and Elias in further view of U.S. Pat. Pub. 2006/0259460 (“Zurek”).
4. Claims 1-2, 6-10, and 22-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Oh in view of Iyer, Collins, Elias, and U.S. Pat. No. 6,704,743 (“Martin”).



(2) Response to Argument

5.2 CLAIMS 11-12 AND 16-21 ARE PATENTABLE OVER OH, IYER, COLLINS, AND IYER, EITHER INDIVIDUALLY OR IN ANY HYPOTHETICAL COMBINATION
5.2.1 OH IN VIEW OF IYER DOES NOT TEACH OR SUGGEST “OPERATE AN ASYNCHRONOUS (ASYNC) QUERY STRATEGY PATTERN […] THE QUERY STRATEGY PATTERN COMPRISES A FACTORY PATTERN THAT CREATES A QUERY ENGINE OBJECT OF THE SELECTED QEE FOR EXECUTING THE USER-ISSUED QUERY” AS RECITED BY EXEMPLARY CLAIM 11.
Appellant Argues:
The appellant argues (see the fourth from last paragraph on page 11 through the second paragraph on page 15) that (1) “[c]ontrary to the Examiner’s assertions in the FOA, none of the factories 410 in Iyer create a query engine object, at least as understood by a person of ordinary skill in the art (PHOSITA) when that term is read in light of the present specification” (see first whole paragraph on page 14) thus “Iyer does not teach or suggest using a factory 410 to create a query engine object for executing the user-issued query; (2) the claim recites “query engine object” and the “distinction between the recited “query engine object” and the Examiner’s transmogrified versions of this term is important” because the claim focuses on how to select a query engine to execute a given user-issued query and the Examiner’s phraseology focuses on the query itself and not the object that executes the query (see second to last paragraph on page 14).
Examiner Response:
	The Examiner respectfully disagrees.  With regard to the first argument about the factories of Iyer, the Examiner notes that the limitation is rejected based on a combination of both Oh in view of Iyer, Collins, and Elias.  The mapping on page 7 illustrates the selection of a query execution engine based on the various characteristics and the mapping on page 5 illustrates Oh having a query routing server (that utilizes a query strategy pattern) to select a query execution engine and send the user query to that selected engine.  In other words, the query engine object is a specific (formatted) query (i.e. object) of the query engine associated with a particular backend system.  Oh’s system is modified by the teachings of Iyer by illustrating that the system of Oh can be applied to backend database systems that have different data formats by utilizing Iyer’s teachings of having factories to address the different database format problem such that the combination of their respective teachings illustrate the query routing server having the factories so that the query routing can take place with any appropriate data formatting for the selected query engine that will run the query on the particular backend database system.  Thus, it can be readily seen that Iyer takes the user’s request/query and converts that request/query into a second format (query engine object) that is used by the respective query engine to get results (i.e. the query engine executes the user’s query in that second format; see Iyer, paragraph 64 and 70).  As shown in the claims, claim 11 recites that a query engine is selected and a query engine object is created for that QEE for executing the user-issued query.  Per the discussion above, Iyer’s factories create the object for the query engine (i.e. query engine object; by converting the user-query from a first format to a second format).  The selected QEE that receives this object then performs/executes the query and gets results (i.e. the claim limitation of ‘for executing the user-issued query’ conveys that creating the query engine object of the selected QEE is for the purpose of executing the user-issued query (i.e. the object of the query engine, or query engine object, is the user-query in the underlying backend database format, or second format, for that selected query engine which the query engine executes the query to get results)).

With regard to the second argument about the various terminology the Examiner used, the Examiner notes that on page 5 of the Office Action, that the combination of Oh in view of Iyer was relied upon to teach the claim limitation and not strictly Iyer’s teachings.  The usage of different terms was to convey what the teachings of the prior art references were and how “query engine object” was being construed in view of appellant’s specification at paragraph 73 which discusses various objects and how the query engine object is an object provided to the query engine (or query execution engine) so that the query execution engine can perform the user’s query.  A query includes a representation of information in a database, in particular can identify tables or attributes (in combination with various conditions) for the data that the user wants to retrieve, i.e. the query engine object is the object/query that a particular query engine received in order to execute and get results.  As illustrated above and discussed in the FOA on pages 5 and 30, the combination illustrates the primary reference of Oh using the query routing server 120 (the decisions the routing server takes is related to the async query strategy pattern) to select a query execution engine (QEE) based on various characteristics where Iyer illustrates that the particular query systems can have different data formats and modifies the query routing server to incorporate the factories that can convert the user query (in a first format) to a second format (i.e. user query in a second format) so that the query routing server can select a query engine and send the user query (now in a second format, i.e. an object for that query engine or query engine object) to that query engine which will process/execute the query to get results (See Iyer paragraph 70) and return the response which will undergo another format conversion to be in a format to provide a response/result back to the user.  Therefore, as can be seen, the Examiner attempted to illustrate the differences of the prior art reference Iyer and how the teachings from the combination of the prior art references, as discussed in the Final Action, teach, or fairly suggest, the claim limitations as recited including using factories to create “query engine objects”.

Appellant Argues:
The appellant argues (see second from last whole paragraph on page 15 through  the second to last paragraph on page 16) that the “created query engine object executes the user-issued query”.
Examiner Response:
	The Examiner respectfully disagrees.  The appellant argues that the created query engine object executes the user-issued query; however, such a limitation is not in the claim.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which applicant relies (i.e., query engine object executes the user-issued query) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 11 recites that the query schedule or the async query strategy pattern is operated “to provide the user issued query to the selected QEE for executing”.  The claim does not recite providing the user-issued query to the created query engine object for execution as appellant claims.  As discussed in the Final Office Action and also above, the respective user-issued query is in a first format and the factory converts it so that the user-issued query is in a second format of the selected QEE (i.e. to be an object/query for the selected query engine) where the “for executing the user-issued query” illustrate the purpose of the query engine object in that, as illustrated in the teachings of Oh in view of Iyer, the second format of the user-issued query is sent to the query performance engine that will use that query engine object (second format of the user-issued query) to execute the query and return results.  Therefore, as can be seen, the combination of the cited prior art references teaches or fairly suggest the claim limitations as recited.

5.2.2 THE EXAMINER’S INTERPRETATION OF THE TERM “QUERY EXECUTION OBJECT” AS RECITED BY CLAIM 11 IS IMPROPER, AND AS SUCH, THE REJECTION OF CLAIM 11 IS BASED ON IMPERMISSIBLE CLAIM CONSTRUCTION.
5.2.2.1 THE EXAMINER USES AN INCORRECT STANDARD FOR INTERPRETING THE TERMS IN THE CLAIMS.
Appellant Argues:
The appellant argues (see the last paragraph on page 16 through the top of page 20) that the Examiner failed to read the present claims in light of the present specification as is required and did not provide any discussion on what the present Specification teaches with regard to the claim terms such as “query engine object”.
Examiner Response:
	The Examiner respectfully disagrees.  As illustrated above, the specification did not appear to provide an explicit definition of the term “query engine object”.  The Examiner, upon close review of the appellant’s specification, found paragraph [0073] of the Originally filed specification that provided a very broad and open-ended definitions including an entity being interchangeable with the word object.  This open-ended, non-exhaustive list of examples of definitions provided by the appellant was instrumental in how the teachings of the prior art was applied, in light of the appellant’s specification.  Even if not explicitly stated in the Office Action, the Examiner did read the claims in light of the present specification.

5.2.2.2 THE TERM “API OBJECT” IN IYER CANNOT BE PROPERLY CONSTRUED AS A “QUERY ENGINE OBJECT” AS RECITED BY CLAIM 11 BECAUSE SUCH AN INTERPRETATION IS INCONSISTENT WITH THE ORDINARY AND CUSTOMARY MEANING OF THE TERM “QUERY ENGINE OBJECT” AND “API” AS USED IN THE PRESENT SPECIFICATION.
Appellant Argues:
The appellant argues (see the second paragraph on page 20 through the first whole paragraph on page 21) that the term “API object” in Iyer cannot be “query engine object” as claimed because such a construction is contrary to the ordinary and customary meaning of those terms in the present Specification.
Examiner Response:
	The Examiner respectfully disagrees.  The appellant illustrates their argument by providing an open-ended list of examples for the terms “query engines” and “query execution engines” and equates “query engine object” as a specific implementation of a query engine.  Similarly, as noted above, the appellant’s specification at paragraph [0073] describes various objects and indicates that entities are interchangeable to objects.  With two very open-ended discussions, the Examiner construed the claim terminology in a manner consistent with their specification and the claims as recited.  The appellant admits that they don’t use the term “API object” but insist that based on a definition of API that the word “API object” as used by the Iyer reference can be defined by the appellant’s specification.  The Examiner disagrees with this logic since the term is from the Iyer reference and the Iyer reference’s teachings should be utilized in ascertaining the meaning of the term “API object”.  In this case, the combination teaches the claim limitations as recited with Iyer illustrating in paragraph [0064] that the user-issued query in a first format can be converted to a second format.  Iyer indicates that this second format is called API objects.  The Examiner notes per MPEP 2131 that the test of what a prior art teaches to that of the claims is not an ipsissimis verbis test.  As illustrated and discussed above, the query engine object is an object for a particular query engine so that the query engine can execute that object to get results.  This is consistent with the teachings of Iyer where the user issued query in the second format (i.e. API object) is sent to a system in the backend (per the combination including teachings from the primary reference for selecting the query engine and Iyer with the specific format for the particular backend system) where it will be executed to generate results/response (see Iyer, para 70 for an example where the first format (user query) is converted into a SAP specific query (user query in second format, i.e. object for the query engine for the SAP backend system, or query engine object) and an appropriate query response is generated and sent back as the result of the user query’s execution.  Therefore, as can be seen, the teachings in Iyer of the particular terms utilized therein are consistent with the open-ended examples provided by the appellant.  As such, the respective teachings from the cited prior art references teach or fairly suggest the claim limitations as recited.

Appellant Argues:
The appellant argues (see the second whole paragraph on page 21 through the third paragraph on page 22) that the Examiner is attempting to retroactively force his desired interpretation by arguing the definition of the word ‘for’; however, the claim indicates that the query engine object is “for executing the user-issued query” where the ‘-ing’ in executing denotes doing something, an action or the embodiment of an action.
Examiner Response:
	The Examiner respectfully disagrees.  As an initial matter, claim 11 never actually executes query.  The last limitation only provides the query to the ‘selected QEE’ for execution.  The phrase “for executing the user-issued query” conveys an intended result for the query engine object.  In this case, the query engine object is used for executing the user-issued query which is consistent with the teachings of the prior art references.  Iyer illustrates that the user-issued query initially has a first format and then via a conversion process the system of Iyer has the user-issued query in a second format for the particular backend, where that second format is used by the query performance engine as depicted in Oh’s Figure 1 (Query performance Engines 131, 132, et cetera) to execute the user-issued query and return results (Iyer, para 70 illustrates results returned after receiving the user-issued query in the second format (i.e. query engine object)).  In other words, the purpose of the second format of the user’s query is so that the user query can be executed by that specific backend system.

5.2.2.3 THE TERM “API OBJECT” IN IYER CANNOT BE PROPERLY CONSTRUED AS A “QUERY ENGINE OBJECT” AS RECITED BY CLAIM 11 BECAUSE SUCH AN INTERPRETATION IS INCONSISTENT WITH THE ORDINARY AND CUSTOMARY MEANING OF THE TERM “QUERY ENGINE OBJECT” AND “API” AS USED IN IYER.
Appellant Argues:
The appellant argues (see the third from last paragraph on page 22 through the second paragraph on page 25) that the term “API Object” cannot be properly construed to be a “query engine object” because such a construction is contrary to the ordinary and customary meaning of the term “API object” as used in Iyer.
Examiner Response:
	The Examiner respectfully disagrees.  The appellant argues that Iyer provides a definition of API and that the Examiner asserts that Iyer’s API objects are “for execution”.  The appellant points to additional elements of Iyer (See third paragraph on page 23) that cite paragraphs 147 and 148.  The Examiner’s interpretation has been consistent with those citations to illustrate that the user-issued query is sent (via the query routing server of Oh) in a second format (see Iyer, paragraph 64 for conversion of request from first format to second format), this second format being the query engine object that is specific to the particular query engine of a particular backend system (See Oh, Figure 1 and paragraphs [0043] and [0045] where query routing server selects and sends the query to the query performance engine and Iyer, paragraph [0070] that illustrates that the user query is in a second format [query engine object] in order to get a response from the backend system).  The citation to the Oxford English Dictionary was utilized to illustrate that ‘for executing’ illustrative of the fact that Iyer teaches that the user-issued query (Iyer’s request 318) is used by a factory to provide conversion of the user-issued query (request 318 in Iyer) from a first format to a user-issued query in a second format where the purpose of user-issued query in the second format (i.e. query engine object) is for executing the user-issued query via the backend system (see Iyer, paragraph 65).  Thus, the purpose of this second format is so that the user-issued query can be executed by the particular backend system since the second format (i.e. query engine object) is a format suitable for the backend system while the first format of the user query is not suitable for executing at the backend system.  Therefore, as can be seen, the teachings of Iyer support the terminology of the API object being the second format of the user query (i.e. query engine object) that is particular to a particular backend system and the Examiner’s respective interpretation is accurate with respect to the mapping of the cited prior art references’ teachings to those of the claim limitations.

5.2.2.4 THE TERM “API OBJECT” IN IYER CANNOT BE PROPERLY CONSTRUED AS A “QUERY ENGINE OBJECT” AS RECITED BY CLAIM 11 BECAUSE SUCH AN INTERPRETATION IS INCONSISTENT WITH THE ORDINARY AND CUSTOMARY MEANING OF THOSE TERMS WHEN VIEWED IN LIGHT OF ADDITIONAL EXTRINSIC EVIDENCE.
Appellant Argues:
The appellant argues (see the third paragraph on page 25 through the first paragraph on page 26) that based on external definitions for “API”, “object” and “query engine”/”query execution engine”, a PHOSITA would not construe the terms API or API object to be equivalent to the term “query engine” (or query engine object).
Examiner Response:
	The Examiner respectfully disagrees.  The Examiner notes that the definitions of API do not appear to adequately describe what an API object is in view of the explicit teachings from Iyer that clearly illustrate what the API object is.  As illustrated in the Iyer reference and discussed in both the Final Office Action and above, Iyer illustrates the meaning of API objects as illustrated in paragraphs [0064] and [0065]: “request 318…in the first standardized format is converted into a second format, the second format being API objects specific to a source application of a particular back-end system” (emphasis added from paragraph 64) and “Factories 410 generally provide for the conversion of request 318 from the first standardized format to a particular format suitable to particular source back-end systems”.  In other words, appellant’s attempt to change the meaning of Iyer’s teachings is inconsistent with the clear meaning of the term as presented, described, and utilized by Iyer in the aforementioned paragraphs.  In particular, the combination of at least Oh in view of Iyer teach that the query routing system utilizes factories to create a query engine object (i.e. an object of a query engine, such as a user-issued query in a second format where that particular format is suitable to a particular back-end system/query engine).  Therefore, since the query engine object is a specific object (suitable formatted object/query) of a particular query engine of the backend system and the teachings of Iyer illustrate the usage of factory to create a user-query in a second format that is particular to the source application that executes the query at the backend system to generate a response/result.  Therefore, as can be seen from the 35 USC 103 rejections and the above discussion, the prior art’s usage of the second format of the user request 318 (from Iyer, paragraph 64) that Iyer equated to an API object appears to be similar in functionality to the claimed query engine object as recited in the claim.

5.2.3 THE CITED ART, ALONE OR IN ANY COMBINATION, FAILS TO TEACH OR SUGGEST “OPERATE AN ASYNCHRONOUS (ASYNC) QUERY STRATEGY PATTERN TO SELECT A QUERY EXECUTION ENGINE (QEE) FROM AMONG A PLURALITY OF QEEs” AS RECITED BY CLAIM 11.
Appellant Argues:
The appellant argues (see the second paragraph on page 26 through the last paragraph on page 28) that the Final Office Action on page 6 indicates that Oh in view of Iyer and Collins do not teach the above noted claim limitations and that the Final Office Action mapped Oh in view of Iyer, Collins, and Elias to the aforementioned claim limitations on page 7 but (1) the cited sections of those references make no use of the word ‘factories’; (2) that Iyer does not “explicitly discuss how a specific factory 410 or a specific bank-end application 425 is/are selected for handling a particular request”; and (3) that without a “focused and specific teaching within Oh and Iyer of a strategy pattern being used to select a query execution engine then Oh and Iyer cannot be used to teach said limitations.
Examiner Response:
	The Examiner respectfully disagrees.  With regard to the first and second arguments about Oh, Collins, and Elias not mentioning the word ‘factories’, the Examiner notes that the word “factory” is not used in the above cited limitations either and thus a respective mapping for that claim limitation was not deemed necessary to help keep the mappings concise, coherent, and relevant.  The claim elements that do recite the word factory were discussed, mapped, and rejected under Oh in view of Iyer on page 5 of the final office action. Although, the particular mapping for the above recited claim limitation does not include the word factories, the particular claim limitations in question also do not include that word; therefore, appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
	With regard to the last argument, the appellant points out that Final Office action on page 7 mapped the above recited claim limitations.  The Examiner respectfully points out that the claim limitations were mapped and discussed in the Final Office Action on page 7 based on the combination of Oh in view of Iyer, Collins, and Elias with the teachings of Oh illustrating the query routing server that includes various modules (async query strategy pattern) for deciding which query engine to select and route the query to.  It appears that appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  



5.2.4 CLAIMS 12 AND 16-21 ARE PATENTABLE OVER THE CITED ART, EITHER INDIVIDUALLY OR IN ANY HYPOTHETICAL COMBINATION.
Appellant Argues:
The appellant argues (see the first paragraph on page 27) that claims 12 and 16-21 are allowable over the cited prior art references based on their dependency of claim 11 for the reasons discussed above.
Examiner Response:
	The Examiner respectfully disagrees.  As discussed above and in relation to the 35 USC 103 rejections in the Final Office Action, the cited prior art references teach, or fairly suggest, the claim limitations of claim 11 and thus the respective rejections of claim 11 still stand and therefore the respective rejections of the dependent claims still stand too.

5.3 CLAIMS 24 AND 29-30 ARE PATENTABLE OVER OH, COLLINS, AND ELIAS, EITHER INDIVIDUALLY OR IN ANY HYPOTHETICAL COMBINATION.
Appellant Argues:
The appellant argues (see the second paragraph on page 27) that claim 24 is a combination of allowable claim 3 and intervening claims 1-2 and should be allowable for at the reasons for claim 3 as indicated in the Final Office Action.
Examiner Response:
	The Examiner respectfully disagrees.  The appellant acknowledges (See second paragraph on page 27) that the language of claim 24 is different than claim 3 and encompasses a different claim scope (“Claim 24 recites claim language that is somewhat different than the recitations of claims 1-3”).  The respective 35 USC 103 rejection of claim 24 also acknowledges the difference in language since that difference drastically changes the claim scope.  As an example, claim 3 recites “wherein the performance data comprises” and lists a claim element features that are joined at the end by an “and”; while claim 24 recites “the performance data comprising one or more of” followed by the respective list of claim element features.  The Examiner notes that claim 24 requires “one or more of” and not all of them like claim 3; hence claim 24 is significantly broader in claim scope and thus the reasons that claim 3 was indicated as allowable over the cited prior art references are not applicable to claim 24.  The Examiner further notes that despite the difference in scope, the appellant’s arguments do not address the actual mapping of the prior art references and generally alleges that the prior art doesn’t teach it because claim 3 was indicated as allowable; thus appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


5.4 CLAIMS 25-28 ARE PATENTABLE OVER OH, COLLINS, ELIAS, AND ZUREK, EITHER INDIVIDUALLY OR IN ANY HYPOTHETICAL COMBINATION.
Appellant Argues:
The appellant argues (see the third paragraph on page 27) that claims 25-28 are allowable over the cited prior art references based on their dependency of claim 24 for the reasons discussed above.
Examiner Response:
	The Examiner respectfully disagrees.  As illustrated above, the rejection of claim 24 still stands therefore the respective rejections of claims 25-28 still stand too.


5.5 CLAIMS 1, 2, 6-10, AND 22-23 ARE PATENTABLE OVER OH, COLLINS, IYER, ELIAS, AND MARTIN, EITHER INDIVIDUALLY OR IN ANY HYPOTHETICAL COMBINATION.
Appellant Argues:
The appellant argues (see last paragraph on page 29 through top of page 30) that independent claim 1 and respective dependent claims are allowable over the cited prior art references for similar reasons as discussed above with regard to independent claim 11.
Examiner Response:
	The Examiner respectfully disagrees.  As discussed above, the cited prior art references teach or fairly suggest the claim limitations as recited therefore, since the rejections of claim 11 still stand, the respective rejections of claim 1 and its respective dependent claims still stand too for similar reasons as discussed above.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        
Conferees:
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                                        
/RYAN M STIGLIC/Primary Examiner 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.